DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

Status of the Claims
	Claim 1 is amended.  Claim 9 is cancelled.  Claim 28 is newly added.  Accordingly, claims 1-8 and 10-28 remain pending in the application.  Claims 2 and 14-27 stand withdrawn from further consideration, without traverse.  Claims 1, 3-8, 10-13 and 28 are currently under examination.

Response to Declarations under 35 CFR 1.132
The declaration under 37 CFR 1.132 filed 5/17/2022 is sufficient to overcome the rejection of claims 1, 3-8 and 12 based upon Franciozi in view of Estes applied under 35 USC 103 and the rejection of claims 9 and 11 based upon Franciozi in view of Estes and Goldberg Estes applied under 35 USC 103. The declarations assert that the disclosure of the invention in the Franciozi publication was derived from applicant’s own work and the other inventors, and was disclosed to the non-inventive authors of the Franciozi publication as members of the same laboratory.

Withdrawn Rejections
	Applicant’s amendment renders the rejection under 35 USC 103 over Franciozi in view of Estes moot.  Specifically, the declarations under 37 CFR 1.132 discussed above are sufficient to overcome said rejection.  Thus, said rejection has been withdrawn.  

	Applicant’s amendment renders the rejection under 35 USC 103 over Franciozi in view of Estes and Goldberg moot.  Specifically, the declarations under 37 CFR 1.132 discussed above are sufficient to overcome said rejection.  Thus, said rejection has been withdrawn. 

New and Maintained Objections/Rejections
Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites, “one or more biological factors embedded in and/or adsorbed on polymeric sheet” at line 9 of the claim.  The term “polymeric sheet” lacks proper antecedent basis. While this does not rise to the level of indefiniteness because the only reasonable interpretation is that the “polymeric sheet” refers to “the polymeric sheet” of claim 1, for improved clarity and consistency, it is suggested that “the” is inserted between “on” and “polymeric sheet”.
Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “further comprising mesenchymal stem cells embedded in and/or seeded on the polymeric sheet”.  Claim 11 depends from claim 1.  Claim 1 recites, “one or more biological factors embedded in and/or adsorbed on polymeric sheet that improves healing of a defect, the biological factors including a component selected from the group consisting of growth factors, cytokines, mesenchymal stem cells, and combinations thereof”.  Claim 1 sets out the inclusion of a biological factor factors including a component selected from the group consisting of growth factors, cytokines, mesenchymal stem cells, and combinations thereof.  Claim 11 is indefinite because it is unclear if the claim is attempting to limit the biological factor to mesenchymal stem cells or if there is a second population of mesenchymal stem cells.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites, “further comprising one or more biological factors embedded in and/or adsorbed on the polymeric sheet that improve healing of the defect”.  Claim 8 depends from claim 1.  Claim 1 recites, “one or more biological factors embedded in and/or adsorbed on polymeric sheet that improves healing of a defect”.  Thus, claim 1 sets out the same limitation recited in claim 8 and, as such, claim 8 does not properly further limit the subject of claim 1.
Claim 11 recites, “further comprising mesenchymal stem cells embedded in and/or seeded on the polymeric sheet”.  Claim 11 depends from claim 1.  Claim 1 recites, “one or more biological factors embedded in and/or adsorbed on polymeric sheet that improves healing of a defect, the biological factors including a component selected from the group consisting of growth factors, cytokines, mesenchymal stem cells, and combinations thereof”.  Claim 1 sets out that the biological factor is “embedded in and/or adsorbed on” whereas claim 11 recites, “embedded in and/or seeded”.  Thus, the subject matter of claim 11 attempts to broaden the scope of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10, 12, 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2010/0168864 A1, Jul. 1, 2010, hereafter as “White”) in view of Humphrey (“Using Parylene for Medical Substrate Coating”, Medical Plastics and Biomaterials Magazine, January 1996, pgs. 1-7; hereafter as “Humphrey”).
	Claim 28 is drawn to a polymeric scaffold for treating a chondral defect, an osteochondral defect, rotator tendon defect, a rotator cuff tear, or a region needing tendon regeneration, the polymeric scaffold comprising: a polymeric sheet having a predetermined shape and size and configured as a patch for placement over the chondral defect, the osteochondral defect, the rotator tendon defect, the rotator cuff tear, or the region needing tendon regeneration for tendon repair or regeneration, the polymeric sheet defining suture openings therein that allow fixation of the polymeric scaffold, the polymeric sheet including a biocompatible polymer.
Claim 1 is drawn to the same polymeric scaffold as claimed in instant claim 28 and additionally one or more biological factors embedded in and/or adsorbed on the polymeric sheet that improves healing of a defect, the biological factors including a component selected from the group consisting of growth factors, cytokines, mesenchymal stem cells, and combinations thereof.
The elected biocompatible polymer is a biostable polymer, wherein the elected biostable polymer is an unsubstituted parylene, and wherein the elected parylene is parylene C. 
	Regarding instant claims 1, 5, 6, 8 and 28, White teaches medical devices for various joint conditions (abstract).  White teaches that said device comprises an articular layer that is sized and configured to be placed within a body, such as in a joint, as a layer (sheet) between bones of the joint to provide a slidable articulation surface and/or a cushion and can range in thickness from about 0.001-0.5 inches (0.025-13 mm) thick ([0153]; Fig. 10G). White teaches that said articular layer can comprise one more polymeric layers including a coating or secondary surface layer of anti-friction high wear material such as parylene to provide for a low friction surface ([0155] and [0159]).  White also teaches that the articular layer may contain a material or drug to encourage tissue regeneration (e.g., a growth factor) and may comprise a plurality of pores, which may induce ingrowth of new tissue or cartilage and said pores can be micro-sized pores (i.e., scaffold; [0156], [0157] and [0165]). White further teaches that the device can include suture attachment points, for example, eyelets or holes ([0290]; Figures).  
	White is silent to the explicit recitation of a “configured as a patch”, however the term “patch” is not structurally defined in the instant specification. Said limitation fails to distinguish itself over the limitation, a “polymeric sheet having a predetermined shape and size”. Applicant states that “patches are structures that are configured to overlayer another structure” (Remarks, page 7). White illustrates device 1116 is overlaying joint structure 1103 (Fig. 10K).  Thus, White meets the limitation “configured as a patch”. 
It is noted that the instant claims are product claims and any intended use recitation such as “for treating a chondral defect, an osteochondral defect...” or “for placement over the chondral defect, the osteochondral defect....” in claim 1 does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art discussed above teaches that the device is suitable for cartilage (i.e., chondral) tissue regeneration and sized and configured to be placed within a body, such as in a joint.  Thus, a skilled artisan would reasonably expect the device of White to be capable of performing the intended use.
White does not teach a particular embodiment comprising a growth factor.  However, White teaches that the articular layer can be coated or contain a material or a drug to encourage tissue regeneration including growth factors ([0156]).  It is noted that the limitation, “that improve healing of a defect” is an intended result and not structurally limiting.  Thus, while White does not teach a particular embodiment comprising said growth factor, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a biological factor such as a growth factor within or as a coating into the invention of White with a reasonable expectation of success because White teaches the well-known practice of including growth factors into tissue regeneration devices to aid in tissue regeneration.  
White is silent to an embodiment comprising all of the claimed elements in combination, however it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the claimed elements with a reasonable expectation of success because White teaches each of the elements are suitable for the intended purpose (MPEP 2144.07).
White is silent to the particular parylene, parylene C.
	Humphrey teaches that parylene is an effective material for coating a medical substrate due to its biocompatibility, biostability, controllable thickness, conformance to substrate topography, lubricity/low-friction, etc. (title; pg. 2, 2nd full para. and last para.; pg. 3, 1st full para.).  Humphrey teaches that the particular parylene, parylene C is suitable as a medical device coating (pg. 4, 1st para. and last full para.).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include the particular parylene, parylene C, into the invention of White with a reasonable expectation of success because the references teach parylene in general and parylene C specifically as a suitable material to coat a medical device due to its low friction properties.  In light of the teachings of Humphrey, a skilled artisan would have further been motivated to select parylene C for its additional advantageous properties such as cost-effectiveness, controllable thickness, and conformance to substrate topography.
Regarding instant claim 3, Humphrey, as discussed above, teaches that parylene such as parylene C is a known biostable polymer (pg. 3, 1st full para.).
	Regarding instant claim 4, Humphrey, as discussed above, teaches parylene C which is an unsubstituted parylene (see specification at [0040]-[0041]).
	Regarding instant claim 7, White, as discussed above, teaches that the articular layer may comprise a plurality of pores, which may induce ingrowth of new tissue or cartilage and said pores can be micro-sized pores (i.e., scaffold; [0156], [0157] and [0165]).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include micro-sized pores (micropores) into the invention of White/Humphrey with a reasonable expectation of success because White teaches that said micropores are suitable for the invention and are effective in inducing ingrowth of new tissue or cartilage.  
It is noted that the instant claim is a product claim and any intended use recitation such as “that allow nutrients and macromolecules diffusion therethrough when the polymeric scaffold is placed in a subject being treated for a cartilage defect or legion” does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art discussed above teaches that the device is suitable for cartilage (i.e., chondral) tissue regeneration, sized and configured to be placed within a body, such as in a joint, and can include micro-sized pores.  Thus, a skilled artisan would reasonably expect the device of White/Humphrey to be capable of performing the intended use.
Regarding instant claim 10, White further teaches various materials including collagen can be included as a separate layer or coating of the articular layer ([0152], [0163] and [0165]).  It is noted that collagen is a named “cell adhesion factor” as [0054] of the instant specification.  While White does not teach a particular embodiment comprising said collagen, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include collagen within or as a coating into the invention of White/Humphrey with a reasonable expectation of success because White teaches that the inclusion of collagen is suitable for the intended purpose (MPEP 2144.07).  
	Regarding instant claim 12, White further teaches different configurations of the articular layer (circle, donut, etc.) and cross-sectional outer diameters of about 0.003 to about 0.50 inches (or about 0.076 to about 12.7 mm) ([0171] and Figs. 1F and 2).  Utilizing a simple circle configuration and the area of a circle formula, White teaches face areas of about .005-126.6 mm2.  While White does not explicitly teach the particular face area range of “10 mm2 to 100 cm2”, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include said range with a reasonable expectation of success because White teaches a range that significantly overlaps with the claimed range and, if necessary, further optimize the area by way of routine experimentation.  A skilled artisan would have been motivated to do so because White teaches the general dimensions that are suitable for the intended purpose and it is the normal desire of a skilled artisan to improve upon what is already generally known (MPEP 2144.05).  
Regarding instant claim 13, White, as discussed above teaches the device has thickness from about 0.001-0.5 inches (25-13,000 microns) thick ([0153]) which is significantly overlapping with the claimed range of at least 100 microns.  MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  While White does not explicitly teach the particular thickness range of “at least 100 microns”, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include said range with a reasonable expectation of success because White teaches a range that significantly overlaps with the claimed range.  A skilled artisan would have been motivated to do so because White teaches that the thickness within the range of 25-13,000 microns is suitable for the intended purpose.
	Thus, the combined teachings of White and Humphrey render the instant claims prima facie obvious.

Claims 1, 3-8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2010/0168864 A1, Jul. 1, 2010, hereafter as “White”) in view of Humphrey (“Using Parylene for Medical Substrate Coating”, Medical Plastics and Biomaterials Magazine, January 1996, pgs. 1-7; hereafter as “Humphrey”), as applied to claims 1, 3-8, 10, 12 and 13 above, and further in view of Estes et al. (US 2018/0021138 A1, Jan. 25, 2018, hereafter as “Estes”).
The invention is described above.
White and Humphrey teach the elements discussed above.
White and Humphrey are silent to the particular biological factors, cytokines.
Estes teaches an implant for repair and regeneration of cartilage lesions, said implant comprises a three-dimensional scaffold and a three-dimensional porous substrate coupled to the scaffold, wherein at least a portion of at least one of the scaffold and the substrate is coated with at least one biological agent, wherein at least one biological agent is selected from the group consisting of collagen, hyaluronic acid, alginate, agarose, chitosan, gelatin, laminin, fibronectin, fibrin, proteoglycan, cartilage oligomeric matrix protein, hyaluronic acid, collagen type I, collagen type II, peptide sequences, self-assembling peptides, anti-inflammatory drugs, bone morphogenetic proteins and other cytokines, cytokines inhibitors, cartilage-derived matrix, demineralized bone matrix and/or other decellularized extracellular matrix-derived tissues (abstract; [0080]-[0081]; claims 1 and 10).  
White, Humphrey and Estes are all drawn to implants and White and Estes are more specifically drawn to implants for cartilage regeneration and repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a coating of a biological agent such as a cytokine as suggested by Estes on the implant of White/Humphrey with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Estes teaches that selecting a biological agent such as a cytokine is suitable for the intended purpose of coating an implantable scaffold for cartilage regeneration/repair (MPEP 2144.07).  One of ordinary skill in the art would have reasonably expected the implant of White/Humphrey coated with the particular, biological agent, a cytokine to effectively treat cartilage defects.  
Thus, the combined teachings of White, Humphrey and Estes render the instant claims prima facie obvious.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2010/0168864 A1, Jul. 1, 2010, hereafter as “White”) in view of Humphrey (“Using Parylene for Medical Substrate Coating”, Medical Plastics and Biomaterials Magazine, January 1996, pgs. 1-7; hereafter as “Humphrey”), as applied to claim 1 above, and further in view of Goldberg et al. (US 2002/0110544 A1, Aug. 15, 2002, hereafter as “Goldberg”).
	The instant invention is described above.
	White and Humphrey teach the elements discussed above including incorporating a material or a drug within the articular layer or as a coating thereon to encourage tissue regeneration (White at [0156]).
	White and Humphrey are silent to mesenchymal stem cells (MSCs).
	Goldberg teaches that an effective approach to articular cartilage repair is the use of autologous MSCs which are known osteochondral precursors ([0016].  Goldberg also teaches that said MSCs can be included in implants composed of various materials including natural and/or synthetic polymers ([0016]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include MSCs into the invention of White/Humphrey with a reasonable expectation of success because White generally teaches incorporating materials that encourage tissue regeneration in the articular layer and Goldberg teaches the particular material, MSCs, are effective in treating articular cartilage defects when incorporated into implants.  The references are both concerned with generating new tissue and Goldberg teaches that MSCs are an effective material for accomplishing such a goal because of their osteochondral precursor properties.  Thus, a skilled artisan would reasonably expect the inclusion of MSCs into the invention of White/Humphrey would effectively generate/repair tissue, in particular, cartilage.
	Thus, the combined teachings of White, Humphrey and Goldberg render the instant claims prima facie obvious.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2010/0168864 A1, Jul. 1, 2010, hereafter as “White”) in view of Humphrey (“Using Parylene for Medical Substrate Coating”, Medical Plastics and Biomaterials Magazine, January 1996, pgs. 1-7; hereafter as “Humphrey”) and Estes et al. (US 2018/0021138 A1, Jan. 25, 2018, hereafter as “Estes”), as applied to claim 1 above, and further in view of Goldberg et al. (US 2002/0110544 A1, Aug. 15, 2002, hereafter as “Goldberg”).
	The instant invention is described above.
	White, Humphrey and Estes teach the elements discussed above including incorporating a material or a drug within the articular layer or as a coating thereon to encourage tissue regeneration (White at [0156]).
	White, Humphrey and Estes are silent to mesenchymal stem cells (MSCs).
	Goldberg teaches that an effective approach to articular cartilage repair is the use of autologous MSCs which are known osteochondral precursors ([0016].  Goldberg also teaches that said MSCs can be included in implants composed of various materials including natural and/or synthetic polymers ([0016]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include MSCs into the invention of White/Humphrey/Estes with a reasonable expectation of success because White generally teaches incorporating materials that encourage tissue regeneration in the articular layer and Goldberg teaches the particular material, MSCs, are effective in treating articular cartilage defects when incorporated into implants.  The references are both concerned with generating new tissue and Goldberg teaches that MSCs are an effective material for accomplishing such a goal because of their osteochondral precursor properties.  Thus, a skilled artisan would reasonably expect the inclusion of MSCs into the invention of White/Humphrey/Estes would effectively generate/repair tissue, in particular, cartilage.
	Thus, the combined teachings of White, Humphrey, Estes and Goldberg render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 5/17/2022, regarding the 103 rejections based on White in view of Humphrey, Estes and/or Goldberg have been fully considered but they are not persuasive. 
	Applicant argues that claim 1 requires the limitations, “a polymer sheet having a predetermined shape and size and configured as a patch for placement over the chondral defect, the osteochondral defect, the rotator tendon defect, the rotator cuff tear, or the region needing tendon regeneration for tendon repair or regeneration” and “the polymeric sheet comprising suture openings therein that allow fixation of the polymeric scaffold, the polymer sheet including a biocompatible polymer” and that the combination of White, Humphrey and Estes does not suggest or disclose these features.  Applicant further states that patches are structures that are configured to overlayer another structure whereas White discloses an orthopedic device to be inserted between two articulating surfaces.  Applicant further cites [0146], [0148], Figures 1A, 1B and 1C of White to support their position.  Applicant also states that Humphrey, Estes and Goldberg do not correct the failures of White.  Remarks, pages 7-9.
	In response, it is respectfully submitted that the rejection states, 
White teaches medical devices for various joint conditions (abstract).  White teaches that said device comprises an articular layer that is sized and configured to be placed within a body, such as in a joint, as a layer (sheet) between bones of the joint to provide a slidable articulation surface and/or a cushion and can range in thickness from about 0.001-0.5 inches (0.025-13 mm) thick ([0153]; Fig. 10G). White teaches that said articular layer can comprise one more polymeric layers including a coating or secondary surface layer of anti-friction high wear material such as parylene to provide for a low friction surface ([0155] and [0159]).  White also teaches that the articular layer may contain a material or drug to encourage tissue regeneration and may comprise a plurality of pores, which may induce ingrowth of new tissue or cartilage and said pores can be micro-sized pores (i.e., scaffold; [0156], [0157] and [0165]). White further teaches that the device can include suture attachment points, for example, eyelets or holes ([0290]; Figures). Emphasis added.	

The bolded sections explicitly read on the limitations, “the polymeric sheet comprising suture openings therein that allow fixation of the polymeric scaffold, the polymer sheet including a biocompatible polymer” and “a polymer sheet having a predetermined shape and size”.  The rejection also explains that the limitation, “for placement over the chondral defect, the osteochondral defect, the rotator tendon defect, the rotator cuff tear, or the region needing tendon regeneration for tendon repair or regeneration” is considered an intended use recitation and does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art discussed above teaches that the device is suitable for cartilage (i.e., chondral) tissue regeneration and sized and configured to be placed within a body, such as in a joint.  Thus, a skilled artisan would reasonably expect the device of White to be capable of performing the intended use.  Regarding the new limitation, “configured as a patch”, the term “patch” is not structurally defined in the instant specification. It is respectfully submitted that the newly added limitation fails to distinguish itself over the earlier filed limitation reciting a “polymeric sheet having a predetermined shape and size”. Applicant’s statement that patches are structures that are configured to overlayer another structure is also met by the reference.  For instance, White shows that the device 1116 is overlaying joint structure 1103 (Fig. 10K).  Thus, White meets the limitation “configured as a patch”. 
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617                                                                                                                                                                                                        
/CARLOS A AZPURU/Primary Examiner, Art Unit 1617